Citation Nr: 1453978	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  09-35 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system was utilized; thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

In pertinent part, the August 2008 rating decision on appeal granted the Veteran's claim for service connection for bilateral hearing loss and assigned an initial non-compensable (i.e., 0 percent) disability rating for the condition, retroactively effective from July 27, 2008, the day after his separation from service. His appeal is for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

On his September 2009 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge of the Board.  A July 2011 letter notified him that he was scheduled for this requested hearing in September 2011; however, he failed to report for the hearing.  Therefore, the Board is proceeding as if he withdrew his request for a hearing.  See 38 C.F.R. § 20.704(d) (2014).

The Board remanded the claim in September 2012 for further development.  Unfortunately, for the reasons stated below, yet another remand is warranted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As noted, the Board remanded the claim in September 2012 so that additional VA medical records could be obtained, and also so that the Veteran could be afforded a contemporaneous VA examination to assess the current severity of his bilateral hearing loss.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).  The RO undertook the requested additional development of these claims, and, pursuant to the Board's remand instructions, scheduled the Veteran for a VA examination concerning this claim in April 2013.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).

An examination detail report dated April 29, 2013 reflects that the Veteran "FAILED TO REPORT" for the examination scheduled on that date.  The RO thus determined that he failed to appear for this scheduled VA examination and that he failed to call either the VA Medical Center (VAMC) where it was to be held or the RO/AMC to cancel his examination or provide justifiable reason or explanation (i.e., the required good cause) for his failure to report.  See 38 C.F.R. § 3.655.  The RO consequently readjudicated the claim based on the existing evidence of record, and, in an August 2013 Supplemental Statement of the Case (SSOC), continued to deny a higher rating for the Veteran's bilateral hearing loss, specifically noting his failure to appear for the scheduled examination.  See 38 C.F.R. § 3.655(b); see also Turk v. Peake, 21 Vet. App. 565 (2008). 


In this regard, the Board notes that until recently, the United States Court of Appeals for Veterans Claims (Court/CAVC) had held that VA was entitled to the presumption of administrative regularity that VA employees had properly discharged their official duty to notify a Veteran of a scheduled VA examination. This presumption of administrative regularity could be rebutted by clear evidence to the contrary.  The Court also held that the absence of a copy of the notice letter in the claims file did not constitute clear evidence to rebut this presumption of administrative regularity.  See Kyhn v. Shinseki, 24 Vet. App. 228, at 236 (2011) (Kyhn II).  However, while this appeal was pending, the higher Federal Circuit Court issued Kyhn v. Shinseki, 2013 WL 1846562 (C.A. Fed., May 3, 2013).  In Kyhn the Federal Circuit Court vacated the lower Court's Kyhn II decision, holding that the Court had relied upon extra-record evidence to make a finding of fact in the first instance in striking down the lower Court's application of the presumption of administrative regularity in a case in which notification of an upcoming VA examination was not explicitly of record.  Id.; but see Baxter v. Principi, 17 Vet. App. 407 (2004) (holding that that the Board need not examine whether the presumption of regularity has been rebutted unless and until the Veteran, at a minimum, alleges that he did not receive the document in question).

In the instant case, the record does not contain any letter or other document reflecting that the Veteran was properly notified of this scheduled examination.  Rather, in March 2013, the RO sent the Veteran a letter to his updated address notifying him that arrangements were being made for his audiological examination, and that he would be informed at a later date of the time and place of the examination.  See December 2012 Request for Change of Address (VA Form 20-572) (received by VA in January 2013); March 2013 Notification Letter to Veteran; April 2013 Compensation and Pension Examination Inquiry.  No further communication indicating the time and place of the examination is of record, however.  The examination subsequently was scheduled for April 29, 2013, but never occurred because, as mentioned, he did not report for it.  


Thus, in light of the Federal Circuit Court's ruling in Kyhn and the absence of verification that the Veteran received proper notice of his scheduled VA examination, another examination must be rescheduled and he must be provided the required notice of it.  Such an examination is particularly important because there is no audiological testing of record since the October 2009 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Moreover, the Board notes that certain documents and correspondence, including specifically the August 2013 SSOC that continued to deny higher ratings for the Veteran's bilateral hearing loss on the basis that he failed to appear for the scheduled examination without good cause, were mailed to an incorrect address.  In this regard, the Veteran submitted request for change of address (VA Form 20-572) in January 2013 reflecting a new address in Oakley, California.  However, the RO mailed the SSOC to his previous address in San Diego, California.  When a SSOC is issued, it is to be furnished to both the Veteran and his representative.  38 C.F.R. § 19.31 (2014).  The SSOC will be forwarded to the Veteran's latest address of record.  See 38 C.F.R. § 19.30 (2014) (pertaining to statements of the case).  Accordingly, because due process calls for the Veteran to be mailed an SSOC to his latest address of record and the August 2013 SSOC was not sent to the correct address, the AOJ must resend the SSOC to the Veteran's correct address on remand.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to verify the Veteran's current mailing address.  Forward a copy of the August 2013 SSOC to his latest address of record.


2.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since March 2013.  

3.  Thereafter, schedule the Veteran for a VA audiological examination to determine the level of disability of his bilateral hearing loss.  Ensure that a copy of the notification letter pertaining to the scheduled examination, including a notation of the date of mailing, is in his electronic ("Virtual VA") file.

The claims file and a complete copy of this REMAND should be reviewed in association with the examination. The examination report should indicate that this has been accomplished.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examination must include a puretone audiometry test and a controlled speech discrimination test using the Maryland CNC word list, unless the examiner certifies that use of a speech discrimination test is not appropriate and provides a supporting rationale.  The examiner must also provide a full description of any functional impairment resulting from the Veteran's hearing loss and its effects on his ordinary activities.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.


4.  Next, review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Finally, readjudicate the Veteran's claim on appeal.  If his claim is not granted in full, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and after they have had an adequate opportunity to respond, return this case to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

